Case 2:20-cv-00071-APG-DJA Document 1-2 Filed 01/10/20 Page 1 of 8




               Exhibit “A”
                      Complaint
              Case 2:20-cv-00071-APG-DJA Document 1-2 Filed 01/10/20 Page 2 of 8
                                                                                        Electronically Filed
                                                                                        10/14/2019 1:27 PM
                                                                                        Steven D. Grierson
                                                                                        CLERK OF THE COU^
              COMP
          1   LINDSAY K. CULLEN, ESQ.
          2   Nevada Bar No. 12364
              PAUL R.M. CULLEN, ESQ.
          3   Nevada Bar No. 12355
              BERTOLDO BAICER CARTER & SMITH                                       CASE NO: A-19-803554-C
          4   7408 W. Sahara Avenue                                                         Department 2i
              Las Vegas, Nevada 89117
          5   Phone:(702)228-2600
          6   Fax: (702) 228-2333
              lindsav@nvlegaliustice.com
          7   Daul@jivlegaliustice.com
              Attorneys for Plaintiff
          8
                                                      DISTRICT COURT
          9
                                                 CLARK COUNTY, NEVADA
         10                                                     +**
CO       11                                                         CASE NO.:
              NICOLE G. GARDNER,
   ^ J? 12                                                          DEPT. NO.:
||s^ 13              Plaintiff,
                                                                                 COMPLAINT
              vs.

              WAL-MART, INC., a foreign limited-liability
2 I Is   15
              company, doing business as WALtMART
              STORE #2884; DOES 1 through 20, inclusive,
^    o        and ROE BUSINESS ENTITIES 1 through 20,
^
O
         17   inclusive.
         18          Defendants.
         19          COMES NOW the Plaintiff, NICOLE G. GARDNER (“GARDNER”), by and through her
         20   attorneys of record, LINDSAY K. CULLEN, ESQ. and PAUL R.M. CULLEN, ESQ., ofthe law firm
         21   of BERTOLDO BAKER CARTER & SMITH, and for her claims of relief against the Defendants,
         22   and each of them, alleges and complains as follows:
         23          1.       Plaintiff GARDNER was at all times pertinent hereto, and still is, a resident of Clark
         24   County, State of Nevada.
         25          2.       Upon information and belief, at all times herein mentioned. Defendant WAL-MART,
         26   INC., was doing business as WAL-MART STORE #2884 (“WAL-MART”) and was, and still is, a
         27   foreign limited-liability company duly authorized, qualified and regularly conducting business
         28
                                                             Page 1 of7


                                              Case Number; A-19-803554-C
                  Case 2:20-cv-00071-APG-DJA Document 1-2 Filed 01/10/20 Page 3 of 8




              1    within the County of Clark, State of Nevada.
              2           3.      That the true names and capacities of the Defendants ROE BUSINESS ENTITIES

              3    1 through 20, inclusive, and DOES 1 through 20, inclusive, are unknown to Plaintiff, who,

             4     therefore, sues said Defendants by said fictitious names. Defendants designated as DOES 1

              5    through 20 and/or ROE BUSINESS ENTITIES 1 through 10 are owners, agents, employers,

              6    employees, lessors, lessees, successors and/or predecessors in interest, contractors, subcontractors,

              7    governmental entities or assigns of Defendants and each of them and/or ROE BUSINESS

              8    ENTITIES 11-20 or individuals or entities otherwise within possession and/or control of the

              9    business and/or premises herein alleged, including the maintenance, inspection, safety and care of

             10    the business and/or premises as named herein. Plaintiff is informed, believe and thereon allege that
cn           11    each of the Defendants designated as a ROE BUSINESS ENTITY or a DOE is in some maimer
        R
                   negligently, vicariously, strictly, contractually and/or statutorily responsible for the events and
gisS >2
                   happenings referred to herein and caused damages directly and proximately to Plaintiff as herein

pj « z *2          alleged. Plaintiff will ask leave of this Court to amend this Complaint to insert the true names of
                   such Defendants when the same has been ascertained.
W 00 (A 00
ogjf? 16                  4.      All of the events which are complained of herein took place in the County of Clai'k,

5:^
O            17    State of Nevada.
             18           5.      That at all times pertinent hereto, and particularly on or about October 27, 2017,
CQ
             19    Defendants WAL-MART, INC., ROE BUSINESS ENTITIES 1 through 20 and/or DOES 1 through

             20    20, and each of them, owned, occupied, maintained and/or otherwise were responsible for the interior

             21    walkway premises of a business and premises, in particular, WAL-MART STORE #2884, located at

             22    8060 West Tropical Parkway, Las Vegas, NV 89149, to include, but not limited to pedestoian

             23    walkways, inside the Defendant’s premises.

             24            6.     At all times herein mentioned, and paiticularty on or about October 27,2017, Plaintiff

             25    GARDNER was walking through said premises of Defendants’ as a guest and customer when she

             26    suddenly and without warning slipped and fell on a crystal/salt like substance which was poured over

             27    an oil spill and blended into the patterned floor, causing her to suffer personal injuries and damages.

             28
                                                                  Page 2 of7

                                                                                                                             i
                     Case 2:20-cv-00071-APG-DJA Document 1-2 Filed 01/10/20 Page 4 of 8




                 1            7.      At said and time and place, an employee of Defendant WAL-MART STORE #2884

                 2   arrived at the location where Plaintiff fell, surveyed the scene, and informed Plaintiff that someone

                 3   “must have cleaned up oil the lazy way”.
                 4            8.      At said and time and place and at all time mentioned herein. Defendants, and each of

                 5   them, had prior notice of the dangerous condition that existed on their premises.

                 6            9.      Defendants, and each of them, remain jointly and severally liable for their negligence,

                 7    carelessness, and recklessness plead herein.

                 8                                        FIRST CAUSE OF ACTION
                                                  (Negligence, Defendants, DOES 1 through 20,
                 9                               and ROE BUSINESS ENTITIES 1 through 20)
                10
§                             10.     Plaintiff realleges and repleads each and every allegation of the preceding paragraphs
O)              11
           5?         as fully set forth hereunder.
eS, S S;        12
S I 55 H                      11.     That on or about October 27,2017, and at all times relevant hereto. Defendants WAL-
                13
                     MART, INC., DOES 1 through 20 and/or ROE BUSINESS ENTITIES I through 20 named
M « »r A              herein, and each of them, through their employees, agents, or other (hereinafter referred to as
                      “Defendants, and each of them,”), through their acts and omissions, maintained, inspected and/or
oil? 16
Q          S          otherwise created and cared for the aforementioned walking surface or “walkway” of the WAL-
O          *^17
u
CQ
                18
                      MART STORE #2884 premises in such a manner as to allow to exist an unreasonably dangerous
                      condition for its guests to use while walking in and around the shopping area, in particular a
                19
                      foreseeable slip hazard on the walkway’s surface.
                20
                              12.     That at such time and place. Defendants, and each of them, through their
                21
                      employees, agents, or others were negligent, reckless and careless in creating and/or allowing to
                22
                      exist this unreasonably dangerous condition by failing to properly and safely inspect, maintain,
                23
                      otherwise Care for the aforementioned walking surface and/or materials applied to the surface
                24
                      thereof, and by allowing tlie public and their guests to encounter this danger, in particular Plaintiff
                25
                      NICOLE GARDNER. Further, Defendants failed to prevent, avoid, correct, reduce, remove or
                26
                      otherwise properly respond to the danger or reasonably warn of the risk of harm posed thereby, all
                27
                28
                                                                     Page 3 of?
                 Case 2:20-cv-00071-APG-DJA Document 1-2 Filed 01/10/20 Page 5 of 8




             1   and each of which directly and proximately resulted in Plaintiff NICOLE GARDNER’S injuries

            2    and damages.
            3            13.     That at such time and place, Defendants, and each of them, through their

            4     employees, agents, or others were negligent, reckless Mid careless in creating and/or allowing to

            5     exist said unreasonably dangerous condition by failing to properly and safely inspect, maintain,

            6     and/or otherwise care for the aforementioned walkway and/or materials applied to the surface

             7    thereof, and by allowing its guests and the public to encounter this danger, in particular Plaintiff

             8    NICOLE GARDNER. Further, Defendants failed to prevent, correct, reduce, remove or otherwise

             9    properly respond to the danger or reasonably warn of the risk of harm posed thereby, all and each

            10    of which directly and proximately resulted in Plaintiff NICOLE GARDNER’S injuries and

(»          11    damages.
       tn
       eo
                                 That at such time and place. Defendants, and each of them, through their
     1-2                   14.
                 employees, agents, or others knew or should have known of the unreasonably dangerous condition

Si::  sA
SIB'S 15
                 and the risk of harm posed thereby, at a time prior to Plaintiff NICOLE GARDNER’S fall and

                 injuries therefrom.
                           15.   That Plaintiff NICOLE GARDNER had no actual or constructive knowledge of
S      ?    17 said unreasonably dangerous and unsafe condition existing on the premises.
O
            18             16.   The acts and omissions of Defendants, and each of them, through their employees,
n           19 agents, or others to create, prevent, correct or remove the aforesaid dangerous and unsafe condition,
            20 or give adequate warning of the foreseeable risk of harm posed thereby, were breaches of the duty
            21 of reasonable care owed by the Defendants, and each of them, under the circumstances to persons

            22 invited onto its premises, and in particular to Plaintiff NICOLE GARDNER, to keep their premises
            23 free from unreasonably dangerous conditions.

            24             17.   That as a direct and proximate result of the Defendants’, and each of their
            25 negligence, carelessness and recklessness, through the acts and omissions of their employees,
            26 agents, contractors or others. Plaintiff NICOLE GARDNER encountered said dangerous condition,

            27 fell and sustained serious personal injuries and damages.

            28
                                                                Page 4 of?
                   Case 2:20-cv-00071-APG-DJA Document 1-2 Filed 01/10/20 Page 6 of 8




              1             18.    That as a direct and proximate result of the Defendants’, and each of their

              2 negligence, carelessness and recklessness, through the acts and omissions of their employees,

              3 agents, contractors or others, Plaintiff NICOLE GARDNER was injured in her health, strength and

              4 activity, sustaining shock and injury to her body and mind, all and each of which have caused, and

              5 will continue to cause. Plaintiff NICOLE GARDNER physical, mental and emotional pain,
              6 suffering, disability, and loss of enjoyment of life.
              7             19.    That as a direct and proximate result of the Defendants’, and each of their,

              8 negligence, carelessness and recklessness, through the acts and omissions of their employees,

              9 agents, contractors or others. Plaintiff NICOLE GARDNER has incurred, and continues to incur,
             10 medical expenses, loss of income, and loss of earning potential, all to Plaintiff NICOLE
VI           11 GARDNER’S damages in an amount in excess of FIFTEEN THOUSAND DOLLARS
     S   5? 12 ($15,000.00).


     Hi»
U 9 3; X     ^ A
                            20.    That as a direct and proximate result of the Defendants’, and each of their,
                   negligence, carelessness and recklessness, through the acts and omissions of their employees,
                   agents, contractors or others, it has been necessary for Plaintiff NICOLE GARDNER to retain the

Ofja 16 law firm of BERTOLDO BAKER CARTER & SMITH to prosecute this action, and Plaintiff are
Q        ^
O            17 therefore entitled to recover reasonable attorneys’ fees and costs.
%
             18                                     SECOND CAUSE OF ACTION
                         Negligent Hiring, Training Supervision, and/or Retention of Defendants WAL-MART,
             19                INC., DOES 1 through 20 and ROE BUSINESS ENTITIES 1 through 20
             20
                           21.     Plaintiff realleges and repleads each and every allegation of the preceding
             21
                   paragraphs as though fully set forth hereunder.
             22
                           22.     That Defendants, and each of them, had a duty, responsibility and obligation,
             23
                    carried out through the proper hiring, training, supervising, and retention of its employees, agents,
             24
                    contractors, assigns and others to inspect, maintain and/or otherwise reasonably care for the
             25
                    aforementioned walking surface of the WAL-MART STORE #2884 premises and/or the particular
             26
                    area in which Plaintiff NICOLE GARDNER slipped and fell in such a manner so guests could
             27
                    safely enter, walk through and exit the shopping premises.
             28
                                                                  Page 5 of7
     '3
               Case 2:20-cv-00071-APG-DJA Document 1-2 Filed 01/10/20 Page 7 of 8




           1           23.     That Defendants, and each of them, through their employees, agents, contractors,

          2     assigns or others, were negligent, careless and reckless by failing to properly hire, train, warn,

           3    instruct, supervise and/or retain its or others’ employees, agents, contractors, assigns and/or others

          4     on the proper inspection, maintenance, and/or to otherwise reasonably care for the aforementioned

           5    walking surface of the WAL-MART STORE #2884 premises in such a manner so guests could

           6    safely enter, walk through, use and exit the shopping premises, all and each of which directly and

           7    proximately caused Plaintiff NICOLE GARDNER’S slip and fall with the injuries and damages to

           8    Plaintiff NICOLE GARDNER alleged herein.

           9           24.     That as a direct and proximate result of the Defendants’, and each of their,

          10    negligence, carelessness and recklessness, thi-ough the acts and omissions of their employees,
<»        11    agents, contractors or others. Plaintiff NICOLE GARDNER was injured in her health, strength and
•a
                activity, sustaining shock and injury to her mind and body, all arid each of which have caused, and
gisoi 12
      --
SI!|i3          will continue to cause. Plaintiff NICOLE GARDNER physical, mental and emotional pain,

          14    suffering, disability, and loss of enjoyment of life.

iin"                   25.     That as a direct and proximate result of the Defendants’, and each of their,
                negligence, carelessness and recklessness, through the acts and omissions of their employees,
8*^1® “17       agents, contractors or others. Plaintiff NICOLE GARDNER has incurred, and continues to incur,
O
          18    medical expenses, loss of income, and loss of earning potential, all to Plaintiff NICOLE
CQ
          19    GARDNER’S damages in an amount in excess of FIFTEEN THOUSAND DOLLARS ($15,000).

          20            26.    That as a direct and proximate result of the Defendants’, and each of their,

          21    negligence, carelessness and recklessness, through the acts and omissions of their employees,

          22    agents, contractors or others, it has been necessary for Plaintiff NICOLE GARDNER to retain the

          23    law firm of BERTOLDO: BAKER CARTER & SMITH to prosecute this action, and Plaintiffs are

          24    therefore entitled to recover reasonable attorney’s fees and costs.

          25
          26
          27

          28
                                                               Page 6 of7
                 Case 2:20-cv-00071-APG-DJA Document 1-2 Filed 01/10/20 Page 8 of 8




             1           WHEREFORE, Plaintiff prays for judgment against the Defendants, and each of them, as

             2    follows:
                                           FOR EACH AND EVERY CAUSE OF ACTION
             3
             4               1.   For past and futuie general damages and loss in an amount in excess of FIFTEEN

             5                    THOUSAND DOLLARS ($15,000);

             6           2.       Special damages in an amount to be determined at time of trial;
             7           3.       Reasonable attorney fees, pre and post-judgment interest, and costs of suit; and
             8
                         4.       Such other and fuither relief as the Court may deem just and proper.
             9
            10    DATED this           day of October, 2019.         BERTOLDO BAKER CARTER & SMITH
            11
« S S 5? 12
U d    00                                                       / I^BSAY K. CULLEN, ESQ.
            13                                                  —f4^adaBarNo. 12364
311      S ,4
Bs5 J z i2
                                                                   PAUL R.M. CULLEN, ESQ.
                                                                  .Nevada Bar No. 12355
                                                                   7408 West Sahara Avenue
         15                                                        Las Vegas, Nevada 89117
n CO   * 16                                                        Attorneys for Plaintiff
2f
o ^2   S
^           17
u
n
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28
                                                                 Page 7 of?
